 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM J. WHITSITT,                             No. 2:18-cv-1866 TLN DB PS
12                      Plaintiff,
13           v.                                        ORDER DIRECTING CLERK
                                                       TO SEND MATERIALS FOR SERVICE
14    SELECT STAFFING; COSTCO                          AND REQUIRING SERVICE BY
      WHOLESALE MEATS,                                 UNITED STATES MARSHAL
15

16                      Defendants.
17

18          Plaintiff William Whitsitt is proceeding in this action pro se and in forma pauperis. This

19   matter was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1). On July 13, 2018, plaintiff was granted leave to proceed in forma pauperis. (ECF No.

21   3.) On May 20, 2019, plaintiff was granted leave to file a second amended complaint. (ECF No.

22   8.) Plaintiff filed a second amended complaint on June 19, 2019. (ECF No. 9.)

23          The court is required to screen complaints brought by parties proceeding in forma

24   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

25   2000) (en banc). Here, the second amended complaint alleges that defendant Select Staffing and

26   defendant Costco Wholesale Meats retaliated against plaintiff for complaining about working

27   conditions and complaining about discrimination, and then terminated plaintiff’s employment in

28   favor of a younger employee. In this regard, it appears that the second amended complaint states
                                                      1
 1   a claim for retaliation and claim for age-based discrimination. See 29 U.S.C. § 623(a); 42 U.S.C.

 2   § 2000e–3 (2000); Coleman v. Quaker Oats Co., 232 F.3d 1271, 1280 (9th Cir. 2000) (“The Age

 3   Discrimination in Employment Act . . . makes it unlawful for an employer . . . to fail or refuse to

 4   hire or to discharge any individual who is at least 40 years of age . . . because of such individual’s

 5   age.”); Ray v. Henderson, 217 F.3d 1234, 1240 (9th Cir. 2000) (“Title VII prohibits employers

 6   from discriminating against an employee because that employee ‘has opposed any practice made

 7   an unlawful employment practice by this subchapter, or because he has made a charge, testified,

 8   assisted, or participated in any manner in an investigation, proceeding, or hearing under this

 9   subchapter.’”).

10            Accordingly, IT IS HEREBY ORDERED that:

11            1. The Clerk of the Court shall send plaintiff: one USM-285 form for each defendant, one

12   summons, an endorsed copy of the second amended complaint, and an appropriate form for

13   consent to trial by a magistrate judge.

14            2. Plaintiff is directed to supply the U.S. Marshal, within 21 days from the date of this

15   order, all information needed by the Marshal to effect service of process, and shall file a

16   statement with the court that said documents have been submitted to the United States Marshal.

17   The court anticipates that, to effect service, the U.S. Marshal will require, for each defendant, at

18   least:

19                     a. One completed summons;

20                     b. One completed USM-285 form;
21                     c. One copy of the endorsed filed second amended complaint, with an extra copy

22   for the U.S. Marshal; and

23                     d. One copy of the instant order.

24            3. In the event the U.S. Marshal is unable, for any reason whatsoever, to effect service on

25   a defendant within 90 days from the date of this order, the Marshal is directed to report that fact,

26   and the reasons for it, to the undersigned.
27            4. The Clerk of the Court is directed to serve a copy of this order on the U.S. Marshal,

28   501 “I” Street, Sacramento, Ca., 95814, Tel. No. (916) 930-2030.
                                                           2
 1           5. Plaintiff is cautioned that the failure to comply with this order may result in a

 2   recommendation that this action be dismissed.

 3   Dated: October 29, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB/orders/orders.pro se/whitsitt1866.serv.ord
23

24

25

26
27

28
                                                        3
